                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VINCENZO ENVER VALACHI                                                               PLAINTIFF
ADC #099530A

v.                                No: 4:17-cv-00774 JLH-PSH

WENDY KELLEY, et al.                                                               DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Partial Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED:

       Defendants’ motions for summary judgment (Doc. Nos. 20 & 32) are granted in part and

denied in part. The following claims may proceed: Valachi’s claims against Lane regarding

holiday parties and events; Valachi’s claims against Ashcraft regarding the lack of a wheelchair-

accessible track and toilet in the recreation yard; and Valachi’s claims against McConnell

regarding his access to vo-tech and job training programs. All other claims are dismissed without

prejudice for failure to exhaust administrative remedies.

       DATED this 15th day of February, 2019.


                                                      _________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
